                   3:18-cr-30001-SEM-TSH # 57    Page 1 of 9
                                                                                   E-FILED
                                                       Wednesday, 14 July, 2021 10:47:16 PM
                                                              Clerk, U.S. District Court, ILCD

                     UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF ILLINOIS
                         SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )     Case No.       18-30001
                                          )
ABDU SALEH MOHAMED,                       )
                                          )
            Defendant.                    )

            GOVERNMENT’S RESPONSE TO DEFENDANT’S
                 MOTION UNDER 28 U.S.C. § 2255

      The United States of America, by its attorneys, Douglas J. Quivey,

Acting United States Attorney for the Central District of Illinois, and

Timothy A. Bass, Assistant United States Attorney, respectfully submits

its response in opposition to the defendant’s motion under 28 U.S.C.

§ 2255. The government states the following:

I. Background/Procedural History

      On January 3, 2018, the defendant, Abdu Saleh Mohamed, was

charged in an indictment with possession of a controlled substance with

the intent to distribute it, in violation of 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(C) (Count 1), possession of a controlled substance analogue

with the intent to distribute it, in violation of 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(C) (Count 2), and conspiracy to distribute controlled substances
                     3:18-cr-30001-SEM-TSH # 57         Page 2 of 9




and controlled substance analogues, in violation of 21 U.S.C. §§ 846,

841(a)(1), 813 and 841(b)(1)(C) (Count 3). (R.7) 1 The defendant later

retained private counsel to represent him. (R.19)

      On September 5, 2019, the defendant pleaded guilty to Count 3 of

the indictment pursuant to a plea agreement with the government. (R.30;

R.33; d/e 9/5/19) The plea agreement (negotiated by the defendant’s

retained counsel) provided that in exchange for the defendant’s plea to

Count 3, the government agreed to dismiss Counts 1 and 2 and to

recommend a sentence at the low end of the applicable Sentencing

Guidelines range. (R.30 at 2-11) In addition to the defendant stipulating

to the facts of the offense, the defendant expressly stated that:

            I am entering into this agreement voluntarily and of my
      own free will in order to gain the benefit of the promises made
      by the United States. I am pleading guilty because I am in
      fact guilty, and I agree that the facts stated in this agreement
      about my criminal conduct are true . . .

            No threats, promises, or commitments have been made
      to me or to anyone else, and no agreements have been
      reached, express or implied, to influence me to plead guilty
      other than those stated in this written plea agreement nor am
      I under the influence of anything that could impede my ability
      to understand fully this Plea Agreement.

            I am satisfied with the legal services provided by my
      attorney in connection with this case, this Plea Agreement
      and matters related to it. I further understand that by signing
      below I am stating I agree with everything stated in this

1Citations are to the record in this Court’s docket sheet for this case; references to the
presentence report are to “PSR __.”
                                            2
                  3:18-cr-30001-SEM-TSH # 57   Page 3 of 9




     section of the Plea Agreement and I am accepting and
     entering into this Plea Agreement in its entirety.

(R.30 at 21-22)

     The defendant confirmed these statements to the Court at his plea

hearing. (d/e 9/5/19 (recording of plea hearing)); (R.33) After questioning

the defendant under oath pursuant to Fed.R.Crim.P. 11, the Court

concluded that the plea was knowing and voluntary, and that the

defendant understood the charges against him and voluntarily entered

into the plea agreement. (d/e 9/5/19 (recording of plea hearing)); (R.33)

     At sentencing, the parties agreed that the defendant’s advisory

Sentencing Guidelines range was 70 to 87 months of imprisonment. (PSR

¶ 69; R.50; R.42) The defendant recommended that the Court impose a

below-Guidelines sentence due to his family ties and responsibilities.

(R.42) This Court sentenced him to 36 months of imprisonment (34

months below the low end of the Guidelines range) and 3 years of

supervised release. (R.48)

     On April 21, 2021, the defendant filed a motion for compassionate

release pursuant to 18 U.S.C. § 3582. (R.51) This Court denied that

motion due to his failure to exhaust his administrative remedies. (d/e

4/28/21)

     On June 7, 2021, the defendant filed the instant motion under 28

U.S.C. § 2255, alleging only ineffective assistance of counsel.

                                     3
                  3:18-cr-30001-SEM-TSH # 57   Page 4 of 9




II. Applicable Law

     A ' 2255 motion to vacate, set aside or correct a sentence may be

brought by a “prisoner in custody under sentence of a court established

by Act of Congress claiming the right to be released upon the ground that

the sentence was imposed in violation of the Constitution or laws of the

United States.” 28 U.S.C. ' 2255. It is well settled, however, that a

§ 2255 motion is “neither a recapitulation of nor a substitute for a direct

appeal.” Daniels v. United States, 26 F.3d 706, 711 (7th Cir. 1994). “Relief

under this statute is available only in extraordinary situations, such as

an error of constitutional or jurisdictional magnitude or where a

fundamental defect has occurred which results in a complete miscarriage

of justice.” Blake v. United States, 723 F.3d 870, 878-79 (7th Cir. 2013).

     A claim of ineffective assistance of counsel is appropriate to bring

in a § 2255 motion. To prevail on such a claim, however, a defendant

must show that his attorney’s performance was objectively unreasonable

and that such performance prejudiced the defendant. See, e.g., Hill v.

Lockhart, 474 U.S. 52, 57 (1985); Strickland v. Washington, 466 U.S. 668,

687-88 (1984). Courts “indulge a strong presumption that counsel's

conduct falls within the wide range of reasonable professional

assistance.” Galowski v. Berge, 78 F.3d 1176, 1180 (7th Cir. 1996). A

petitioner “must overcome the presumption that, under the


                                     4
                   3:18-cr-30001-SEM-TSH # 57    Page 5 of 9




circumstances, the challenged action might be considered sound trial

strategy.” Strickland, 466 U.S. at 689. A petitioner will prevail only by

demonstrating a reasonable probability that, “but for counsel's

unprofessional errors, the result of the proceeding would have been

different.” Id. at 694.

      In addition, “when a defendant claims that his counsel’s deficient

performance deprived him of a trial by causing him to accept a plea, the

defendant can show prejudice by demonstrating a reasonable probability

that, but for counsel’s errors, he would not have pleaded guilty and

would have insisted on going to trial.” Lee v. United States, 137 S.Ct.

1958, 1965 (2017). “Surmounting Strickland’s high bar is never an easy

task, . . . and the strong societal interest in finality has special force with

respect to convictions based on guilty pleas.” Id. at 1967. “Courts should

not upset a plea solely because of post hoc assertions from a defendant

about how he would have pleaded but for his attorney's deficiencies.” Id.

“Judges should instead look to contemporaneous evidence to

substantiate a defendant’s expressed preferences.” Id.

      Finally, “[a]n evidentiary hearing on a § 2255 motion is not

mandatory.” Prewitt v. United States, 83 F.3d 812, 819 (7th Cir. 1996);

see Daniels v. United States, 54 F.3d 290, 293 (7th Cir. 1995). An

evidentiary hearing may be denied if “the record conclusively


                                       5
                    3:18-cr-30001-SEM-TSH # 57     Page 6 of 9




demonstrates that the defendant is entitled to no relief.” Prewitt, 83 F.3d

at 820. “[I]t is the rule of [this circuit, however,] that in order for a

hearing to be granted, the petition must be accompanied by a detailed

and specific affidavit which shows that the petitioner ha[s] actual proof of

the allegations going beyond mere unsupported assertions.” Prewitt, 83

F.3d at 819 (emphasis added). “Mere unsupported allegations cannot

sustain a petitioner's request for a hearing.” Id.; see also Kafo v. United

States, 467 F.3d 1063, 1067 (7th Cir. 2006) (quoting Prewitt). “A petition

under [§] 2255 must set forth facts as distinguished from mere

conclusion.” United States v. Mathison, 256 F.2d 803, 805 (7th Cir.

1958). “A petitioner's allegation supported only by his own assertions [is]

not sufficient.” Id.; see also Humphrey v. United States, 896 F.2d 1066,

1070 (7th Cir. 1990) (“mere unsupported allegations do not warrant a

hearing.”); United States v. Lowe, 367 F.2d 44, 45-46 (7th Cir. 1966)

(§ 2255 petition found deficient because it “does not show that

[petitioner] has proof sufficient . . .”).

III. Analysis

      In this case, the defendant alleges only that he received ineffective

assistance of counsel concerning his guilty plea. Specifically, he argues

that his counsel ineffectively: (1) failed to inform him of the relevant




                                         6
                   3:18-cr-30001-SEM-TSH # 57    Page 7 of 9




circumstances and likely consequences of pleading guilty, as opposed to

proceeding to trial; (2) failed to file any substantive pre-trial motions;

(3) failed to conduct an adequate and independent pre-trial investigation;

(4) failed to attempt to negotiate a favorable plea agreement; and (5) failed

to file a notice of appeal. The defendant, however, provides no support for

any of these claims, not even his own affidavit. Mere speculation does not

warrant an evidentiary hearing, since a defendant must file a detailed

and specific affidavit showing “the petitioner has actual proof of his

allegations beyond mere unsupported assertions.” Kafo, 467 F.3d at

1067. It is well-established that the affidavit is “a threshold requirement;

its absence precludes the necessity of a hearing.” Id. Similarly, [a]n

ineffective assistance of counsel claim cannot stand on a blank record,

peppered with the defendant’s own unsupported allegations of

misconduct.” United States v. Hodges, 259 F.3d 655, 660 (7th Cir. 2001);

see also United States v. Lanzotti, 205 F.3d 951, 957 (7th Cir. 2000)

(“[P]erfunctory and undeveloped arguments, and arguments that are

unsupported by pertinent authority are waived (even where those

arguments raise constitutional issues).”).

      Moreover, the defendant’s unsupported claims are directly

contradicted by his own statements in his plea agreement and to the

Court at the plea hearing. Despite several opportunities to do so, he did


                                      7
                  3:18-cr-30001-SEM-TSH # 57   Page 8 of 9




not object to the plea agreement, did not inform the Court he was

dissatisfied with his attorney, and did not assert that he was being

coerced. Rather, he stated that he was pleading guilty of his own free

will, having understood the offense to which he was pleading guilty and

the potential sentencing, and that he was fully satisfied with his

attorney’s assistance. The defendant’s statements to the Court are given

a “strong presumption of verity,” United States v. Silva, 122 F.3d 412,

415 (7th Cir. 1997) (quoting Blackledge v. Allison, 431 U.S. 63, 74

(1977)), because “when the judge credits the defendant’s statements in

open court, the game is over.” United States v. Stewart, 198 F.3d 984,

987 (7th Cir. 1999). “[A] defendant has no chance of success on appeal

when the judge elects to treat freely given sworn statements as

conclusive. Entry of a plea is not some empty ceremony, and statements

made to a federal judge in open court are not trifles that defendants may

elect to disregard.” Id. That is precisely what the defendant is attempting

to do here. His unsupported motion is therefore without merit.

     Accordingly, the government respectfully requests that the

defendant’s motion be denied.




                                     8
                  3:18-cr-30001-SEM-TSH # 57    Page 9 of 9




                             Respectfully submitted,

                             DOUGLAS J. QUIVEY
                             ACTING UNITED STATES ATTORNEY

                             BY:   s/Timothy A. Bass
                                   Timothy A. Bass, Bar No. MO 45344
                                   Assistant United States Attorney
                                   318 South Sixth Street
                                   Springfield, IL 62701
                                   Phone: (217) 492-4450
                                   tim.bass@usdoj.gov



                      CERTIFICATE OF SERVICE
     I hereby certify that on July 14, 2021, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system, and on

July 15, 2021, mailed a copy to:

     Abdu Saleh Mohamed
     #22263-026
     USP Thomson
     P.O. Box 1002
     Thomson, IL 61285


                                   s/Timothy A. Bass
                                   Timothy A. Bass, Bar No. MO 45344
                                   Assistant United States Attorney
                                   318 South Sixth Street
                                   Springfield, IL 62701
                                   Phone: (217) 492-4450
                                    tim.bass@usdoj.gov




                                     9
